Citation Nr: 0311549	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  01-08 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, 
claimed as rectal bleeding.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a left inguinal 
hernia.

4.  Entitlement to an effective date earlier than August 28, 
2000 for an evaluation of 10 percent for a hiatal hernia.

5.  Entitlement to an effective date earlier than August 28, 
2000 for a total disability rating based on individual 
unemployability (TDIU) for compensation purposes.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
the issue decided herein has been obtained.  

2.  The veteran is diagnosed currently with a left inguinal 
hernia, but there is no competent and credible evidence that 
this disability may be associated with his military service.


CONCLUSION OF LAW

The appellant did not incur a left inguinal hernia as a 
result of his active service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), (the VCAA), enacted 
November 9, 2000, contains extensive provisions potentially 
affecting the adjudication of claims pending before VA as of 
that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain the records in question.  38 C.F.R. § 3.159(e).  
Furthermore, when the records are in the custody of a federal 
department or agency, the VCAA and the implementing 
regulations require VA to continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C. A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).

The claim that the Board will decide on this appeal, 
entitlement to service connection for a left inguinal hernia, 
was pending before VA on the effective date of the VCAA.  
Therefore, it is a claim to which the VCAA and its 
implementing regulations apply.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) (the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim).

The Board finds that the requirements of the VCAA that apply 
to the claim have been satisfied.

In a letter sent to the veteran and his attorney in May 2001, 
the RO referred to the VCAA and provided the notice required 
under section 5103.  38 U.S.C.A. § 5103; see also 38 C.F.R. 
§ 3.159(b).  Thus, the RO described the type of evidence that 
would substantiate the claim and outlined, in terms 
corresponding to the provisions of the VCAA, what the 
veteran's and VA's respective responsibilities were in the 
effort to be made to obtain that evidence.  Id.; Quartuccio.  

The RO has assisted the veteran by securing the evidence 
necessary to the adjudication of his claims.  The RO obtained 
all medical records known to be outstanding that had not been 
submitted directly by the veteran or his representative.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  A January 
2003 letter to the Board from the office of the veteran's 
attorney expressed the conclusion of the attorney that no 
evidence relevant to the claim remained outstanding. 

The RO provided the veteran with two VA examinations during 
which findings relevant to the claim were developed.  The 
earlier examination, of the intestines and digestive system, 
was conducted in September 1996, and it resulted in a 
diagnosis of a left inguinal hernia.  However, the examiner 
offered no opinion about the etiology of the left inguinal 
hernia, including the question whether it appeared as likely 
as not to be related to an incident of the veteran's service.  
The second study, a general medical examination, was 
conducted in February 2001, after the veteran had undergone, 
in September 1998, surgery to repair the hernia.  Among the 
diagnoses reported by the examiner was one of recurrent right 
inguinal hernia status post herniorrhaphy, but no diagnosis 
of a left inguinal hernia or residuals thereof was made, 
although during examination the examiner did note a left 
inguinal area surgical scar.  The RO did not seek another VA 
examination in connection with the claim.  Thus, there is no 
VA medical opinion of record explicitly addressing the 
question whether the left inguinal hernia diagnosed in 
September 1996 is as likely as not service related.  
Likewise, no private medical opinion of record engages the 
question of the etiology of a left inguinal hernia.

However, the Board has concluded that another VA examination 
to furnish such an opinion is not warranted.  Under the VCAA, 
an examination or opinion is necessary to decide a claim if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103(A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2002).  

Here, as is discussed in the decision that follows, there is 
no medical evidence that the veteran was suffering from a 
left inguinal hernia during his service or that any left 
inguinal hernia that he currently has might be service 
related.  The veteran has not alleged that he experienced any 
symptoms of a left inguinal hernia during service or 
described any incidents of his service that he feels caused 
him to develop a left inguinal hernia; he has merely filed 
his claim for compensation.  Thus, no showing has been made 
by the evidence assembled - - which the veteran and his 
attorney have indicated represents the entirety of the 
evidence that is pertinent to the claim - - that would 
require or justify the performing of another VA examination 
in conjunction with the claim.  Id. 

Therefore, having found that all action required by the VCAA 
has been taken, the Board will decide the claim on the basis 
of the record as it now stands on appeal.  

ii.  Service connection

In general, service connection may be awarded for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  

The basic elements of a service connection claim may be 
demonstrated in different specific ways.

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service and 
manifests the same disease after service.  In such a case, 
the post-service condition will be service connected however 
remote from the time of service unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).

If a chronic disease during service cannot be shown, a 
veteran's disability may be service connected on the basis of 
continuity of symptomatology beginning during service.  
Service connection can be granted for a veteran's disability 
where the presence of a disorder or symptoms thereof has been 
noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology or an in-service injury.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service, even if the symptoms of the 
disorder were not manifested as a chronic disease during 
service or exhibited with continuity since service.  
38 C.F.R. § 3.303(a).  Thus, for example, service connection 
may be granted for any disease diagnosed initially after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d).

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must be established by competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Where the 
proposition to be shown is factual in nature, such as whether 
an incident or injury occurred during service, lay evidence 
may be competent.  Id.  Generally, too, a layperson is 
considered competent to supply evidence descriptive of his 
own symptoms.  Savage v. Gober, 10 Vet. App. 488 (1997).  
However, when a proposition turns on a medical question, such 
as the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a lay person is not competent to diagnose a current 
disability or opine as to its etiology).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Thus, a claim for VA benefits will be granted unless 
a preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b) (2002).

The record in this case contains medical evidence that since 
filing his claim for service connection in October 1995, the 
veteran has been diagnosed with a left inguinal hernia.  This 
diagnosis was made during the VA examination of September 
1996 performed in conjunction with the claim.  Medical 
evidence of record shows that in September 1998, the veteran 
underwent surgery to repair the hernia at a VA medical 
facility.  A VA general medical examination performed in 
February 2001, the report of which is of record, did not 
result in a diagnosis of a left inguinal hernia or residuals 
thereof, although a post surgical left inguinal area scar was 
noted.  In addition to these VA examination reports, the 
claims file contains a September 1995 statement by a private 
physician asserting that he had been treating the veteran for 
the past five years for problems that included a bulge in the 
left groin area.  Although the medical evidence does not 
uniformly show that the veteran has a current disability 
related to a left inguinal hernia, it is sufficient to 
support an affirmative finding based on reasonable doubt.  
38 C.F.R. § 3.102.

There is no documentation in the record, however, that the 
veteran's left inguinal hernia or symptoms thereof arose 
during service.  The veteran's service medical records 
document no diagnosis of a left inguinal hernia and do not 
cite symptoms or complaints referable to that disorder.  
Medical evidence dated after service does not indicate that 
the veteran had symptoms of a left inguinal hernia 
continuously since service, so as to suggest that the 
pathology could have had its onset during his service.  The 
post-service medical records first document the presence of a 
left inguinal hernia in October 1988, approximately 11 years 
after the veteran was separated from service.  VA medical 
records dated at that time cite the presence of inguinal 
hernias on the left and right sides but show that surgery was 
performed only for the latter.  The first documentation of 
surgery for a left inguinal hernia is dated in August 1998, 
when a herniorrhaphy was performed at a VA medical facility.

Likewise, there is no medical commentary documented in the 
claims file supporting the proposition that the veteran's 
left inguinal hernia had its onset during service.  Rather, 
there is only the assertion of the veteran, inherent in his 
claim, that such a relationship exists.  However, the 
question whether a hernia first diagnosed several years after 
service can be attributed to an incident of that service is 
one on which only medical evidence can be accepted as 
competent.  It appears from the record that the veteran is a 
layman rather than someone with expert knowledge of medicine.  
His lay opinion about the etiology of his left inguinal 
hernia is not competent evidence on that question.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992)
 
Thus, the record does not show a relationship between the 
current left inguinal hernia of the veteran and an incident 
of his service or otherwise suggest that the left inguinal 
hernia with which the veteran was first diagnosed in 1988 may 
have manifested itself during service.  On these questions, 
the record does not raise a reasonable doubt.  Cf. 38 C.F.R. 
§ 3.102.  Rather, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001) (holding that the 
doctrine of reasonable doubt is inapplicable where the 
evidence preponderates against a claim).  Therefore, the 
claim must be denied.


ORDER

The claim of entitlement to service connection for a left 
inguinal hernia is denied.


REMAND

The claims of entitlement to service connection for 
hemorrhoids and a bilateral knee condition must be remanded 
so that development required under the VCAA may be 
accomplished.  The issues of entitlement to earlier effective 
dates for a 10 percent rating for a hiatal hernia and for a 
TDIU rating must be remanded for the RO to address them in a 
statement of the case after first performing the action that 
is required by the VCAA.  As all of the claims to be remanded 
here were pending on the November 9, 2000 date of enactment 
of the VCAA or have been raised since that date, they are 
claims to which the VCAA applies.  See Holliday. 

i.  Claims for earlier effective dates

In a rating decision dated in August 2001, the RO increased 
the evaluation of the veteran's hiatal hernia disability from 
noncompensable to 10 percent and granted the veteran's claim 
of entitlement to a TDIU rating; both ratings were assigned 
an effective date of August 28, 2000.  In October 2001, the 
veteran submitted a notice of disagreement challenging each 
of the effective dates.  

The RO has not issued a statement of the case addressing the 
issues raised by the veteran's notice of disagreement.  Thus, 
the claims must be remanded.  38 U.S.C.A. § 7105 (West 2002); 
see Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran is hereby advised that the Board will exercise 
appellate jurisdiction over an issue only if after receiving 
a statement of the case from the RO, he files a timely 
substantive appeal of the decision on that issue that 
complies with the provisions of section 7105.  38 U.S.C.A. 
§ 7105.

Before preparing a statement of the case, however, the RO 
must provide the veteran and his representative with the 
notice required by section 5103 of the VCAA and described in 
section 3.159(b) of the implementing regulation.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The notice must 
include a statement identifying any evidence not currently of 
record that could substantiate either of the claims of 
entitlement to an earlier effective date, see, e.g., 
38 C.F.R. §§ 3.155, 3.157 (2002), and must tell the veteran 
what his and VA's respective responsibilities are for 
securing the evidence.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Later, if the veteran or his representative 
identifies any outstanding medical records that are pertinent 
to either of the effective date issues, the RO must attempt 
to secure that evidence, as the VCAA requires.  38 U.S.C.A. 
§ 5103A; see also 38 C.F.R. § 3.159(c)(1)-(3).  If the RO 
finds that it is unable to obtain certain evidence after 
having made the efforts that are required by the VCAA, it 
must provide the veteran and his representative with the 
notice called for by the VCAA in such event.  38 C.F.R. 
§ 3.159(e).

ii.  Claims for service connection for hemorrhoids and 
a bilateral knee condition

The claims of entitlement to service connection for 
hemorrhoids and a bilateral knee condition are being remanded 
for purposes of development.

Where medical evidence is needed to decide a claim, VA has a 
duty under the VCAA to secure a medical examination or 
opinion.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Under the VCAA, an examination or opinion is 
considered to be necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i).  By this 
standard, there must be additional development of the service 
connection claims concerning hemorrhoids and a bilateral knee 
condition.

The claim concerning hemorrhoids (first claimed, in October 
1995, as "rectal bleeding") is supported by, among other 
evidence, medical records documenting:  hematochezia during 
service (in March and April 1977); "small internal 
hemorrhoids" on proctoscopy conducted at Tripler Army 
Medical Center in July 1980; an assessment of internal and 
external hemorrhoids with bleeding rendered at the U.S. Naval 
Hospital at Subic Bay, Philippines, in December 1986; 
findings of internal hemorrhoids at the same facility in May 
1990; and the performing of a hemorrhoidectomy 
(anorectoplasty) at a VA medical facility in October 1998.  
The report of a VA examination conducted in December 1977 
notes rectal bleeding of unknown origin.  The report of a VA 
general medical examination conducted in February 2001 shows 
that the examiner did not evaluate the veteran specifically 
for hemorrhoids.  The question posed by the claim is whether 
the veteran currently has a hemorrhoid condition that had its 
onset during his active service.  A new VA examination is 
needed to explore this question in the light of the medical 
evidence and, as well, the documented account of the veteran 
concerning his rectal symptoms during and since service.

The claim concerning a bilateral knee condition includes the 
allegation that the condition is secondary to another 
disability for which service connection has been established.  
Service connection also may be granted for a disability shown 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  The United 
States Court of Appeals for Veterans Claims has interpreted § 
3.310(a) as providing for service connection where the 
current disability not only was caused but, if not caused, 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

The medical evidence shows that the veteran has a disorder of 
the knees.  VA outpatient treatment records dated in 
September and December 2000 confirm that the veteran has 
degenerative joint disease of the knees and chronic knee 
pain.  Several theories of the etiology of the bilateral knee 
condition are proposed in the record of the claim.  

The veteran has alleged that his knee condition is 
attributable to the disability of the low back for which 
service connection has been established.  However, in the 
report of a VA examination that was conducted in March 2001, 
the examiner rejects this theory.  Instead, the examiner 
proposes there that the veteran has "significant 
degenerative pathology in his knees [ ] which may be 
exacerbated by his medical treatment for hepatitis."  
Treatment records show that the veteran was diagnosed with 
chronic active hepatitis during service and for a number of 
years was taking two medications for the condition, 
Prednisone and Imuran.  In the VA treatment record of 
December 2000 noting a diagnosis of degenerative joint 
disease of the knees, an assessment of "drug-induced 
osteoporosis" also is stated.  Indeed, in his claim 
document, submitted in August 1996, the veteran himself 
suggested that these medications had something to do with his 
knee problems.  Thus, another theory of the etiology of his 
current bilateral knee disorder is that it is related to the 
medications that the veteran took for his hepatitis.  Still 
another theory that is documented in some of the medical 
records on file is that his knee condition could be a symptom 
of the hepatitis itself.  The Board notes that the veteran 
was discharged from service with diagnoses rendered by a 
physical evaluation board in May 1977 of chronic active 
hepatitis and "[p]olyarthralgia, probably secondary to 
chronic hepatitis."  The veteran has been service connected 
for, among other disabilities, a compression fracture at 
L1with post-traumatic arthritis and disc injury at T12-L1 and 
for active hepatitis with cirrhosis.

There has been no VA examination addressing the question 
whether the bilateral knee condition with which the veteran 
now suffers is due to, or if not due to, has been aggravated 
by either the hepatitis or the medications that he took for 
hepatitis.  Thus, a new VA examination is needed to explore 
this question.  VA's duty to assist a claimant with the 
development of evidence extends to all applicable theories of 
the claim.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).  Likewise, the claim must be adjudicated under all 
legal theories that are applicable to it.  Id.

Review of the claims file shows that in May 2001, the RO 
provided the veteran and his attorney with notice describing 
information and evidence needed to substantiate his claims 
and delineating his and VA's respective responsibilities for 
obtaining that information and evidence, in accordance with 
the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); 
Quartuccio.  As to the claim of entitlement to service 
connection for a bilateral knee condition, however, the 
notice was incomplete because it did not refer to the 
evidence needed to establish secondary service connection 
under 38 C.F.R. § 3.310(a) or the reasoning of the Court in 
Allen.  Therefore, the RO must issue another notice that 
takes into account these theories of secondary service 
connection.  

After performing the actions requested here, the RO should 
readjudicate the service connection claims.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

iii.  Confirmation of representative designation

In addition, the Board notes the August 2000 document signed 
by the veteran to appoint a representative is technically 
inexact.  In that document, the veteran purports to appoint 
as "my representatives" his attorney, the attorney's law 
firm, and an individual paralegal at that law firm.  The 
paralegal has indicated, and the Board has confirmed, that he 
is an agent admitted to practice before VA.  Under applicable 
regulations, a claimant may have only one representative at a 
time.  38 C.F.R. § 20.601 (2002).  The regulations 
authorizing the appointment of an attorney and an agent, 
respectively, as a claimant's representative provides that 
"[t]he designation must be of an individual . . . rather 
than a firm or partnership."  38 C.F.R. § 20.603 (2002); 
20.604 (2002).  The Board and the RO have concluded that the 
veteran intends his attorney to be his representative.  On 
remand, the veteran should be asked to confirm the identity 
of his representative by executing VA Form 21-22a or 
otherwise appropriately appointing one individual to 
represent him.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations, in addition to 
the action requested below, is completed.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002), (the VCAA); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

2.  The RO should write the veteran and 
request that he sign and submit VA Form 
21-22a or other appropriate documentation 
clarifying for the record the identity of 
his representative.  The RO should 
apprise the veteran of the provisions of 
38 C.F.R. §§ 20.601, 20.603, and 20.604.  
A blank VA Form 21-22a should be included 
with the RO's letter, a copy of which 
should be placed in the claims file.  The 
executed VA Form 21-22a or any other 
document received from the veteran should 
be placed in the claims file. 

3.  The RO should provide the veteran 
with notice concerning the kind of 
evidence that would substantiate his 
claims of entitlement to service 
connection for a bilateral knee 
condition, to an effective date earlier 
than August 28, 2000 for a 10 percent 
evaluation for a hiatal hernia, and to an 
effective date earlier than August 28, 
2000 for a TDIU rating for compensation 
purposes, respectively.  A copy of the 
notice should be sent to the veteran's 
representative.  The portion of the 
notice concerning the service connection 
claim must include a discussion of the 
two theories of secondary service 
connection set out in 38 C.F.R. § 3.310 
and Allen v. Brown, respectively.  The 
portion of the notice concerning the 
claims for an earlier effective date must 
include a discussion of the provisions of 
38 C.F.R. §§ 3.155 and 3.157.  The notice 
also must tell the veteran which evidence 
he is finally responsible for obtaining 
and which evidence VA will attempt to 
obtain on his behalf and must meet the 
other requirements for such notices set 
forth in 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b) (2002).  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran and his representative should 
be given appropriate time to respond.

4.  After all outstanding medical 
evidence has been secured and associated 
with the claims file, RO should afford 
the veteran the following VA 
examinations:

(a)  An orthopedic examination to show 
the relationship, if any, between any 
current knee disorder, bilateral or 
unilateral, diagnosed by the examiner and 
an incident of the veteran's service 
and/or a disorder for which the veteran 
has been granted service connection, to 
include his low back condition, his 
chronic active hepatitis, and any 
medications that he once took and/or is 
taking now for hepatitis (e.g., 
Prednisone and Imuran).  

All tests and studies thought necessary 
by the examiner also should be performed.

The examination report must state all 
diagnoses rendered for either knee or 
both knees during the examination and 
must clarify, in particular, whether the 
veteran has degenerative joint disease or 
osteoporosis of one knee or both knees.  

If any disorder of one or both knees is 
identified during the examination, the 
examination report also must include 
answers to the questions (i) whether it 
is at least as likely as not (50 percent 
or better) that the veteran developed any 
of the current knee disorders as a result 
of a disease or injury that he incurred 
during service, (ii) whether it is at 
least as likely as not (50 percent or 
better) that the veteran exhibited 
arthritis or one or both knees within one 
year after his separation from service in 
September 1977, (iii) whether it is at 
least as likely as not (50 percent or 
better) that the veteran developed any of 
the current knee disorders as a result of 
another service-connected disability of 
his, or medication (e.g., Prednisone and 
Imuran) he took or is taking for a 
service-connected disability, to include 
a compression fracture at L1with post-
traumatic arthritis and disc injury at 
T12-L1 and active hepatitis with 
cirrhosis, and (iv) whether it is at 
least as likely as not (50 percent or 
better) that any of the veteran's current 
knee disorders has been aggravated by any 
service-connected disability of his, to 
include a compression fracture at L1with 
post-traumatic arthritis and disc injury 
at T12-L1 and active hepatitis with 
cirrhosis, or by medication (e.g., 
Prednisone and Imuran) he took or is 
taking for a service-connected 
disability.

All answers should be stated separately 
for each knee.  Each answer must be 
supported by a complete statement of 
reasons.

(b)  A gastroenterological examination to 
show the relationship, if any, between 
any hemorrhoids diagnosed during the 
examination and a disease or injury 
incurred by the veteran during service.

The examination report must state whether 
it is at least as likely as not (50 
percent or better) that the veteran 
developed hemorrhoids during service or 
as the result of an incident of his 
service.  The examination report must 
include consideration of the medical 
documentation of record concerning (i) 
hematochezia in March and April 1977, 
(ii) rectal bleeding of unknown origin 
noted during a December 1977 VA 
examination, (iii) a finding of "small 
internal hemorrhoids" on proctoscopy 
conducted at Tripler Army Medical Center 
in July 1980, (iv) an assessment of 
internal and external hemorrhoids with 
bleeding rendered at the U.S. Naval 
Hospital at Subic Bay, Philippines, in 
December 1986, (v) findings of internal 
hemorrhoids at the same facility in May 
1990, and (vi) a hemorrhoidectomy 
(anorectoplasty) in October 1998.  

All tests and studies thought necessary 
by the examiner also should be performed.  
All conclusions of the examiner must be 
supported by a complete statement of 
reasons.

5.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for a bilateral knee 
condition and for hemorrhoids, 
respectively.  The RO must consider all 
theories of service connection relevant 
to the claims, to include secondary 
service connection under 38 C.F.R. 
§ 3.310 and Allen v. Brown, respectively.  
The RO should provide the appellant and 
his representative with a supplemental 
statement of the case concerning any 
claim that remains denied.  See 38 C.F.R. 
§ 19.31 (2002).  The veteran and his 
representative should then be given 
appropriate time to respond.

6.  The RO should also provide the 
veteran and his representative with a 
statement of the case addressing the 
claims of entitlement to an effective 
date earlier than August 28, 2000 for 
evaluation of 10 percent for a hiatal 
hernia and a TDIU rating for compensation 
purposes, respectively, or in the 
alternative, a rating decision granting 
the claim in full.  The statement of the 
case must contain notice of all relevant 
actions taken on each claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the claim, and must advise the veteran 
of what actions are required to perfect 
each of his appeals.  The veteran and his 
representative should then be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


